Citation Nr: 0925679	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  02-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for an 
acquired psychiatric disability, other than posttraumatic 
stress disorder, including paranoid schizophrenia, a 
psychosis not otherwise specified, polysubstance-induced 
psychotic disorder, and polysubstance abuse.

3.  Entitlement to service connection for venereal disease.

4.  Entitlement to service connection for herpes simplex.

5.  Entitlement to service connection for incorrect posture 
due to herpes simplex. 

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7.  Entitlement to service connection for left radiculopathy 
from degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2004, the Board reopened the claim for 
entitlement to service connection for posttraumatic stress 
disorder and remanded it for further development.  In a 
November 2006 decision, the Board denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder on the merits.  

The Veteran appealed.  In December 2008, the United States 
Court of Appeals for Veterans Claims vacated the Board 
decision and remanded it, determining the Board had provided 
inadequate reasons and bases for its determination that the 
Veteran did not have posttraumatic stress disorder.  The case 
has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

This claim needs to be remanded for further development 
before the Board may consider the claim of entitlement to 
service connection for posttraumatic stress disorder.  

After the Court's December 2008 decision in this case, it 
issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons the Court recognized that a claim of 
entitlement to service connection for a psychiatric disorder 
included any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  In 
Clemons, the veteran had filed a claim for service connection 
for posttraumatic stress disorder.  He had been diagnosed 
with other psychiatric disabilities, but VA considered only 
the claim of entitlement to service connection for 
posttraumatic stress disorder without considering entitlement 
to service connection for any other diagnosed psychiatric 
disability.  The Court determined this was error.

In the case at hand, the Veteran filed a claim for service 
connection for posttraumatic stress disorder.  He has also 
been diagnosed with paranoid schizophrenia, a psychosis not 
otherwise specified, a polysubstance-induced psychotic 
disorder, and polysubstance abuse.  During this appeal, VA 
adjudicated only the claim of entitlement to service 
connection for posttraumatic stress disorder.  In light of 
Clemons, VA must adjudicate that part of the claim involving 
other diagnosed psychiatric disorders.  The Veteran's 
representative argues likewise.  See June 24, 2009, letter.  

Significantly, however, entitlement to service connection for 
a psychosis/paranoid schizophrenia and drug addiction was 
previously denied in a July 1987 rating decision.  The 
Veteran thereafter failed to perfect an appeal.  Thus, that 
decision is final, and the Veteran must submit new and 
material evidence to reopen that part of the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp.2008). 

Finally, in a November 2008 rating decision service 
connection was denied for venereal disease, herpes simplex, 
an incorrect posture due to herpes simplex, lumbar 
degenerative disc disease, and left lower extremity 
radiculopathy secondary to lumbar degenerative disc disease.  
In January 2009, the Veteran submitted a notice of 
disagreement as to these issues.  Consequently, the RO must 
issue a statement of the case.  Manlincon v. West, 12 Vet. 
App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a letter complying 
with the Veterans Claims Assistance Act of 
2000, and Kent v. Nicholson, 20 Vet. App. 
1 (2006), addressing the claim to reopen 
the issue of entitlement to service 
connection for an acquired psychiatric 
disability, other than posttraumatic 
stress disorder, including paranoid 
schizophrenia, a psychosis not otherwise 
specified, polysubstance abuse, and a 
polysubstance-induced psychotic disorder  
This letter should include the following:

You were previously denied entitlement to 
service connection for a nervous disorder, 
including paranoid schizophrenia and drug 
addiction, in July 1987.  In order to 
reopen the claim of entitlement to service 
connection for a psychiatric disability, 
other than posttraumatic stress disorder, 
you must submit new and material evidence.

*	To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time.  Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.

*	In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.

In a claim for service connection, you 
need to submit (1) competent evidence of 
in-service disease or injury, 
(2) competent evidence of a current 
disability, and (3) competent evidence of 
a relationship between the post service 
disability and a disease or injury in 
service.  As to the element relating to 
in-service disease or injury, in the case 
of a psychosis, including schizophrenia, 
if a psychosis is manifested to a 
compensable degree within one year 
following discharge from service, that 
will establish a presumption of 
entitlement to service connection.

At the time of the July 1987 decision, the 
evidence of record showed that you had 
been diagnosed with paranoid schizophrenia 
postservice.  Thus, you met the second 
element discussed above.  The elements 
lacking at the time of the July 1987 
decision were competent evidence of an in-
service psychiatric disability, 
manifestations of a compensably disabling 
psychosis within one year following 
discharge from active duty; and competent 
evidence of a nexus between service and 
the post service diagnosis of a psychosis 
to include paranoid schizophrenia.  

Therefore, the evidence you submit must 
relate to at least one of these facts in 
order for the claim for service connection 
for a psychiatric disorder, other than 
posttraumatic stress disorder, to be 
reopened and considered on the merits.

As to the claim for service connection for 
drug addiction, the RO denied the claim in 
July 1987, determining that such was the 
result of your own willful misconduct and 
was not a disability within the meaning of 
the law.  

Therefore, the evidence you submit must 
relate to this fact in order for the claim 
of entitlement to service connection for 
drug addiction to be reopened and 
considered on the merits.

The RO must allow the Veteran to respond 
to this letter.

2.  The RO should then issue a rating 
decision addressing the claim of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for an 
acquired psychiatric disability, other 
than posttraumatic stress disorder, 
including paranoid schizophrenia, a 
psychosis not otherwise specified, 
polysubstance-induced psychotic disorder, 
and polysubstance abuse.  

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the claim of entitlement 
to service connection for posttraumatic 
stress disorder.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative, must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

4.  If the Veteran indicates that he 
wishes to continue with the claim 
involving service connection for a 
psychiatric disorder other than 
posttraumatic stress disorder, the 
supplemental statement of the case should 
include this issue.  The Veteran need not 
perfect an appeal as to this part of the 
claim, since, according to Clemons, it 
should have been part of the claim on 
appeal.  Clemons, 23 Vet. App. at 3.

5.  The RO should issue a statement of the 
case addressing the claims of entitlement 
to service connection for venereal 
disease, herpes simplex, an incorrect 
posture due to herpes simplex, lumbar 
degenerative disc disease, and left lower 
extremity radiculopathy from lumbar 
degenerative disc disease.  The Veteran is 
hereby informed that the Board may 
exercise appellate jurisdiction only if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2008).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

